Title: To John Adams from Daniel Putnam, 23 May 1818
From: Putnam, Daniel
To: Adams, John




To the Honorable President Adams
Brooklyn Connecticut 23d. May 1818.


Will you allow me Sir, the honor of presenting, and afford me the gratification of perusing the pamphlet herewith forwarded? containing an account of the Battle of Bunker Hill by Major Genl. Dearborn, and a feeble endeavour on my part, to repel the charges therein made, against the character and conduct of the late Major Genl. Israel Putnam.
In ordinary cases, I have deemed the pamphlet in its present form, a sufficient appeal to the good sense of an enlightened community. But, there are two distinguished characters whose attention I wish to draw more immediately to the consideration of the subject:—One of them, being foremost at that time in the Cabinet, for every thing patriotic, noble and daring in the cause of liberty and his country; must, from his situation have known of any public dissatisfaction against an officer of high rank in the early part of our struggle for independence—Of him, I would most respectfully ask, and from a sincere desire to be frankly informed, whether, such dissatisfaction as General Dearborn intimates, did, in fact, exist in the public mind against General Putnam, in consequence of any part of his conduct or the memorable 17h of June 1775. I desire no favor or concealment in this business; for however alive I may feel to a sense of injury, prompted by envy and selfishness—truth from a source so respectable and impartial as that of President Adams, will always be held in the same reverence, and treated with the same respect, whether it bear the marks of censure or of commendation.
It is hardly necessary to say, The President of the U.S. is the other character to which I allude. Tho’ but a youth at the commencement of the Revolutionary contest, the armour buckled on at that time in support of independence has never for a moment been loosed—His Countrys honor—his countrys good, has been the pole-star of his pursuits, till, like his great master in the field, and his able predecessor in Diplomacy, he has raised himself to the highest office in the Government, by long, faithful and meritorious services.
In this state of exaltation he seized the first moment of official communication, to commend his brethren of the army to the favor of their country:—And many are the war-worn veterans relieved from the lowest state of want, by his munificent recommendation in their favor.
Genl. Putnam was probably little known to Mr. Monroe; and it was not to be endured that such impressions of as Genl. Dearborns narrative might leave on the mind of a stranger, should be suffered to influence that of the President, against the character of an Officer whose fidelity was proof against corruption, and whose courage it is believed was never called in question by any other than Genl. Dearborn.
These considerations induced me to lay before the President, all the information then in my possession and not contained in the reply to Genl. Dearborn;—and, in doing this, I hope no rule of decency or respect has been transgressd.
But, that the whole subject may be in your view, I take the liberty to inclose a copy of my letter to the President on the occasion, instead of repeating the same testimony to you.
I know not if Mr. Monroe has a Son, but I do know, that President Adams has; and it was in contemplation of this enviable felicity so pre-eminently your’s, that the allusion was made in the concluding paragraph of my letter to the President.
I hope Sir, to be pardoned the liberty I have taken in this address, and that, considering it the result of filial duty, you will, as a Parent, indulge the earnestness with which a dutiful Son, pleads for justice to the memory of an affectionate and respected Father.
My Letter to Genl Dearborn was written in haste, to counteract as soon as possible, the effect of his narrative on the public mind. Hence, there was not time to look up all the attainable evidence of persons on the spot to prove, that Genl. Putnam, from first to last was wholly occupied in animating and encouraging the troops engaged, and could not therefore be responsible for the delay of reinforcements. Evidence to this import is now in my possession, and shall hereafter, if necessary, be laid before the public.
In the mean time, Sir, if you will have the condescention to answer, with that frankness which has always been a distinguished feature in your character, the question submitted to your decision, you will greatly oblige one, who is, with the most respectful consideration, / Your Obedient / And most humble Servant

Daniel Putnam




